DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/194,163 (filed 11-16-2018) now U.S. Patent 10,783,696, which is further a continuation of application no. 15/717,041 (filed 09-27-2017) now U.S. Patent 10,134,175, which is further a continuation of application no. 15/351,310 (filed 11-14-2016), U.S. Patent 9,786,091 which is further a continuation of application no. 14/246,068 (filed 04-05-2014), U.S. Patent 9,495,790.

Information Disclosure Statement
The information disclosure statement filed 09/21/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a reference (#1 on page 16 of 22) does not contain a complete listing of bibliographic data for its citation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-19 are allowed.
The claims are still seen as allowable as per the Notice of Allowance of 09/23/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/30/21